Citation Nr: 1741032	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a bilateral leg disorder, to include as secondary to an associated neurological abnormality of a low back disorder and/or service-connected Bell's palsy.

3. Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Bell's palsy and/or tinnitus.

4. Entitlement to service connection for a disability manifested by loss of balance, to include as secondary to service-connected Bell's palsy and/or tinnitus.

5. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected Bell's palsy and/or tinnitus.



REPRESENTATION

Veteran represented by:	Michelle D. Powers, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1977 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

In March 2015, the Board remanded the claims on appeal in addition to the claim for service connection for an acquired psychiatric disorder for additional development. Thereafter, by way of a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for psychosis, not otherwise specified, with depression and assigned an initial noncompensable rating, effective September 28, 2010. As such represents a full grant of the benefits sought with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, this matter is no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). The Board notes that the Veteran entered a notice of disagreement as to the propriety of the initially assigned rating for such disability in September 2017. Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

As noted in the March 2015 remand, the Veteran raised the issue of entitlement to service connection for a cervical spine disorder in a January 2015 statement. As such, the Board referred such issue to the AOJ for appropriate action. However, a review of the record indicates that such issue has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). Further, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) (VA Form 21-8940) in September 2017. Such matter is likewise referred to the AOJ for appropriate action. Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disorder, a bilateral leg disorder, a disability manifested by loss of balance, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 
38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has bilateral hearing loss as a result of his acknowledged in-service exposure to excessive noise from artillery. Alternatively, he alleges that his bilateral hearing loss was caused by or aggravated by his service-connected Bell's palsy and/or tinnitus. However, as will be discussed herein, at no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. Consequently, service connection for bilateral hearing loss is not warranted.

In this regard, the Veteran's service treatment records (STRs) reveal that, in March 1979, he complained of hearing loss and such records contain several audiometric examinations. In particular, an April 1979 audiometric evaluation showed that pure tone thresholds, in decibels, at that time were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
25
30
40
45
50
Left
20
20
20
35
40

Such test indicated that the Veteran had a bilateral hearing loss disability for VA purposes; however, another audiometric evaluation from the same date indicated that the Veteran did not have a bilateral hearing loss disability. Specifically, the pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
15
10
15
n/a
25
Left
10
15
10
n/a
10

Furthermore, the Veteran's service examination prior to discharge in June 1979 showed that pure tone thresholds, in decibels, at that time were as follows:


HERTZ
500
1000
2000
3000
4000
Right 
10
15
5
n/a
10
Left
5
10
5
n/a
10

Such test indicated that the Veteran did not have a hearing loss disability. However, for the purpose of establishing service connection, it is not required that a hearing loss disability be demonstrated at the time of discharge. Nonetheless, upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss. 

In this regard, the Veteran's post-service treatment records reveal that he complained of hearing loss. Additionally, December 2010 lay statements from his family and friends includes a letter from the Veteran's foreman in which he indicated that he noticed the Veteran had some hearing loss at work and had to repeat himself to the Veteran. Additionally, in a July 2012 statement, the Veteran's former spouse stated that he told her that explosions during service had messed with head and ears "when he shot the gun" and that he started complaining about ringing in his ears. However, the Veteran's post-service treatment records do not show that he has a current disability of bilateral hearing loss for VA purposes. Similarly, VA examinations conducted during the pendency of the claim fail to show such a diagnosis.

Specifically, the Veteran was first afforded a VA audiological examination in April 2011. At such time, his pure tone thresholds in decibels were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
5
10
5
5
15
Left
5
5
15
10
25

Speech discrimination scores were 96 percent bilaterally.

Pursuant to the March 2015 remand, the Veteran underwent another VA audiological examination in November 2016. At such time, his pure tone thresholds were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
5
15
10
15
25
Left
0
10
10
5
25

Speech discrimination scores were 94 percent bilaterally.

Based on the foregoing, the Board finds that, as audiological testing conducted during the pendency of the Veteran's claim fails to reveal a diagnosis of bilateral hearing loss as defined by VA, service connection for such disorder is not warranted.  In this regard, the foregoing evidence does not demonstrate that the Veteran's auditory thresholds are at least 40 decibels for any frequency, or at least 26 decibels for three frequencies.  Additionally, the Veteran's speech recognition scores using the Maryland CNC Test were not less than 94 percent.  Therefore, the Board finds that the foregoing evidence does not reveal a diagnosis of bilateral hearing loss as defined by VA regulations at any point during the pendency of the claim. Furthermore, there is no evidence of a recent diagnosis of such disability prior to the Veteran's filing of a claim. 

In this regard, the Board acknowledges that an in-service audiometric evaluation revealed a diagnosis of bilateral hearing loss in April 1979; however, such is of dubious reliability insofar as a second audiometric evaluation conducted the same day revealed normal hearing. Furthermore, all subsequent audiometric evaluations, to include one conducted two months later in June 1979, have revealed normal hearing for VA purposes. Consequently, the Board accords no probative weight to the April 1979 audiometric evaluation that revealed bilateral hearing loss. 

The Board has also considered the Veteran's and other lay assertions that he currently has bilateral hearing loss. As lay people, they are competent to report matters within their personal knowledge, such as the Veteran's in-service noise exposure and/or his current difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, a diagnosis of bilateral hearing loss meeting VA's definition is not the type of condition that may be rendered by a lay person as audiological testing is needed to properly assess and diagnose a bilateral hearing loss disability for VA purposes.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran, or the others who have submitted statements detailing his difficulty hearing, are competent to address the nature of his alleged bilateral hearing loss as they have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Specifically, nothing in the record demonstrates that the Veteran, or his friends and family, have received any special training or acquired any medical expertise in evaluating hearing loss.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the Veteran's and other lay statements in regard to a diagnosis of bilateral hearing loss are afforded no probative weight.

Therefore, the Board finds that service connection for bilateral hearing loss is not warranted as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of bilateral hearing loss prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra. Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim service connection.  See Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Low Back Disorder

Pursuant to the March 2015 remand, the Veteran was afforded a VA examination in December 2016. At such time, the examiner diagnosed back pain since July 2012 and opined that such condition was less likely than not incurred in or was caused by the claimed in-service injury, event, or illness. In support thereof, the examiner noted that he could not find documents that supported the Veteran's contention that he injured his back after falling off a cannon or any diagnosed back condition in his STRs. The examiner also explained that, since the first diagnosis of back pain was made some 30 years after the Veteran left active duty, it was less likely than not that his low back disorder was related to his active service, including his duties as a cannoneer. 

However, the Board finds that such opinion is inadequate and a remand is warranted to obtain an addendum opinion. Specifically, the December 2016 VA examiner only diagnosed back pain; however, pain alone is not a disability for which service connection can be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Furthermore, it does not appear that he considered or discussed the January 2015 private opinion from Dr. P.F. as directed by the March 2015 remand. In this regard, Dr. P.F. stated that the Veteran had degenerative arthritis and spinal stenosis of the lumbar spine, and found that the Veteran's militaries duties involved heavy lifting and other physical intensive work, which led him to opine that these activities accelerated the onset of his current musculoskeletal problems. Furthermore, the Veteran's records from the Social Security Administration (SSA) indicated that he had a diagnosis of degenerative disc disease. Thus, a remand is necessary to obtain an addendum opinion to determine if the Veteran has a current low back disorder that is related to service. 

Bilateral Leg Disorder and Loss of Balance

Pursuant to the March 2015 remand, the Veteran underwent a VA examination in December 2016 to determine if he had a bilateral leg disorder secondary to his service-connected Bell's palsy and/or an associated neurological abnormality of a low back disorder, and a disability manifested by loss of balance secondary to his service-connected Bell's palsy and/or tinnitus. At such time, the examiner diagnosed the Veteran with polyneuropathy since May 2011 and found that such diagnosis was the cause of his bilateral leg disorder and loss of balance. The examiner further opined that the Veteran's diagnosed polyneuropathy was less likely than not proximately due to or the result of the Veteran's service-connected condition. In this regard, the examiner noted the complications associated with Bell's palsy and tinnitus, and that, since the facial and auditory nerves were both cranial nerves that were confined to the head, they could not affect the peripheral nerves in the Veteran's legs. Thus, the examiner concluded that it was less likely than not that the Veteran's polyneuropathy was part and parcel of, associated with, and/or proximately due to or caused by, the Veteran's service-connected Bell's palsy and/or tinnitus.  

The examiner also found that the Veteran's diagnosed polyneuropathy was not aggravated by his service-connected Bell's palsy and/or tinnitus. Specifically, the examiner noted that the medical evidence seemed to indicate a worsening of the Veteran's polyneuropathy between 2011 and 2012 from his EMG results and not based on any increases in the Veteran's complaints or worsening of his physical findings. Thus, the examiner noted that the Veteran's first baseline was approximately 30 years after his service-connected Bell's palsy was diagnosed. Nonetheless, the examiner explained that it did not matter if the Veteran's polyneuropathy had worsened since it was not diagnosed until many years after Bell's palsy and the fact that polyneuropathy could not have been aggravated by the service-connected Bell's palsy and/or tinnitus. In support thereof, the examiner referenced to see his discussion above on Bell's palsy and tinnitus. 

While such opinions adequately address the secondary aspect of the Veteran's claims, the Board finds that a remand is warranted to obtain an addendum opinion addressing direct service connection. In this regard, the examiner did not discuss the September 2014 opinion from Dr. D.I., who opined that it was more likely than not that the Veteran's Bell's palsy and associated symptoms such as balance problems, disequilibrium, and ataxia, started while he was on active duty. Furthermore, the Veteran has submitted lay statements from family and friends, who have stated that the Veteran has had problems with balance and dizziness since service, and at the November 2014 Board hearing, the Veteran testified that the first time he started having problems with balance was in 1979. The Veteran also testified that his leg problems came from being in the field artillery. Given the foregoing, the Board finds that an addendum opinion is warranted to determine if the Veteran has a bilateral leg disorder and/or a disability manifested by a loss of balance that is directly related to his military service.   

Sleep Disorder

Pursuant to the March 2015 remand, the Veteran was afforded a VA examination in December 2016 to determine if he had a sleep disorder. At such time, the examiner found that the Veteran did not have and never had a diagnosis of sleep apnea. However, the examiner was requested to identify all sleep disorders found to be present and not just sleep apnea. Furthermore, the Veteran's updated VA treatment records indicate that the Veteran has insomnia. Therefore, the Board finds that a remand is warranted to afford the Veteran another VA examination to determine if he has a current sleep disorder other than sleep apnea, to include insomnia, and if so, whether such disorder is secondary to his service-connected Bell's palsy and/or tinnitus. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the record to the VA examiner who conducted the December 2016 back examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the December 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. Following a review of the record, the examiner should address the following inquiries:

(A) Identify whether the Veteran has a current low back disorder other than back pain, to include degenerative arthritis and spinal stenosis of the lumbar spine.

(B) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disorder is related to his military service, including his duties as a cannoneer.  

The examiner must discuss the Veteran's lay statements regarding service incurrence and continuity of symptomatology, and the January 2015 private opinion by Dr. P.F. 

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any treatment or diagnosis of a low back disorder.

A complete rationale for any opinion expressed must be provided.

2. Return the record to the VA examiner who conducted the December 2016 lower leg and peripheral nerves examinations. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the December 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. Following a review of the record, the examiner should address the following inquiry:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral leg disorder and/or disability manifested by a loss of balance, diagnosed as polyneuropathy, had its onset in, or is otherwise related to, the Veteran's military service, including his duties as a cannoneer. 

The examiner must discuss the lay statements of the Veteran and his family and friends regarding service incurrence and continuity of symptomatology, and the September 2014 private opinion by Dr. D.I. 

A complete rationale for any opinion expressed must be provided.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed sleep disorder other than sleep apnea. The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.

(A) Identify all current sleep disorders other than sleep apnea, to include insomnia.

(B) The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep disorder is part and parcel of, associated with, and/or proximately due to, or caused by, the Veteran's service-connected Bell's palsy and/or tinnitus.

(C) The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep disorder has been aggravated by the Veteran's service-connected Bell's palsy and/or tinnitus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner must discuss the lay statements of the Veteran and his family and friends regarding relevant symptomatology, including trouble falling asleep and gasping for air, and that he has had trouble falling asleep because of ringing in his ear. 

A complete rationale for any opinion expressed must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


